IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

ANTHONY MINCEY,                         NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D15-0746

STATE OF FLORIDA,

     Respondent.
___________________________/

Opinion filed April 14, 2015.

Petition for Writ of Prohibition -- Original Jurisdiction.
Anthony Mincey, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, Tallahassee, for Respondent.




PER CURIAM.

      DENIED. See Campbell v. Lungstrum, 732 So. 2d 437 (Fla. 1st DCA 1999).

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.